Citation Nr: 0740161	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  00-18 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1989 to 
September 1995.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000  rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
that denied the benefits sought on appeal.  
	
In August 2003 the Board denied the veteran's claim for 
service connection for a back condition.  The veteran 
appealed this to the Court of Appeals for Veterans Claims 
(CAVC), and in July 2004 the Board's decision was vacated and 
remanded.  The reasons for this were that the veteran was not 
afforded the opportunity for a hearing as he had requested, 
the duty to assist had not been met, and the Board had failed 
to adjudicate the veteran's increased rating claim for his 
left knee disorder.  In accordance, when the matter was 
returned to the Board in August 2005, the case was remanded 
to the RO for the development required by the CAVC.  As 
discussed in detail in the Notice and Assistance section 
below, that development has now been accomplished, and the 
veteran's left knee claim is ready for appellate disposition.  
The issue of entitlement to service connection for a back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The Board additionally notes that in March 2004 the veteran 
raised a claim related to his neck.  It is unclear whether 
this is an informal claim separate from his pending claim for 
entitlement to service connection for his back.  The issue is 
referred to the RO for clarification and any appropriate 
action.


FINDINGS OF FACT

1.  The veteran's left knee disability is not manifested by 
flexion limited to 30 degrees, or by extension limited to 15 
degrees.
	
2.  The veteran's left knee disability is not manifested by 
subluxation or instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for patellofemoral syndrome of the left knee are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2007).  

2.  The criteria for separate ratings for arthritis which 
causes limitation of motion and for instability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2007); VAOPGCPREC 23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-04.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO made a mistake by failing to 
assign a higher disability rating for his service-connected 
left knee disorder.  In September 1999 the veteran filed a 
claim for service connection for his left knee disorder.  In 
February 2000 the RO denied the claim.  The veteran appealed 
that decision to the Board.  In April 2002 the Board awarded 
the service connection for his left knee disorder, and in a 
September 2002 rating decision implementing the Board's 
determination, service connection was granted a 
noncompensable evaluation was assigned.  The veteran also 
appealed this decision.  In June 2006 a 10 percent rating was 
awarded, effective back to the date of the veteran's original 
1999 claim.  As the veteran appealed the initial evaluation 
assigned, the severity of his disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present. See Fenderson v. West, 12 
Vet. App. 119 (1999).  
	
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  There 
are a number of diagnostic codes of potential applicability 
to the veteran's claim.  Each code will be discussed below.  

The veteran's left knee disability has been assigned a 10 
percent evaluation under diagnostic code (DC) 5003, the code 
for degenerative arthritis.  DC 5003 does not allow for a 
rating in excess of 10 percent unless two or more joints or 
joint groups are involved, but does provide for ratings based 
on limitation of motion.  There are two applicable diagnostic 
codes in this regard, DC 5260 for limitation of flexion, and 
DC 5261 for limitation of extension.  The criteria for rating 
based on limitation of flexion of the knee joint are set 
forth in Diagnostic Code 5260 which provides that a 
noncompensable rating is warranted where flexion of the knee 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent rating 
is warranted where flexion is limited to 30 degrees.  Under 
Diagnostic Code 5261, a noncompensable rating is warranted 
where extension of the knee is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent rating is warranted where extension is 
limited to 15 degrees.  A veteran may potentially qualify to 
receive separate ratings for limitation of flexion and 
limitation of extension.  See VAOPGCPREC 9-04

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board finds that the veteran's left knee disorder is not 
shown to produce limitation of either flexion or extension of 
sufficient severity to warrant a rating higher than 10 
percent.  VA examinations conducted in December 2006, July 
2003, and January 2001 revealed measurements of  flexion to 
140 degrees.  Normal flexion is to 140 degrees.  See 
38 C.F.R. § 4.71a, Plate II.  The only evidence to the 
contrary is an April 2003 VA treatment note indicating the 
veteran had a "decreased range of motion."  However, 
measurements were not provided.  Given this, an initial 
increased rating based on limitation of flexion is not 
supported by the record.  As for extension, VA examinations 
conducted in December 2006, July 2003, and January 2001 
revealed measurements of extension to zero degrees, 
representing a normal range of motion.  Id.  Again, the only 
evidence to the contrary is the April 2003 treatment note 
that does not contain actual measurements.  Thus, the 
evidence does not indicate that a higher rating is justified 
when using actual ranges of motion in either flexion or 
extension.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board does not find this to be the case here.  
Contrary to the veteran's attorney's July 2007 contentions 
that inadequate DeLuca findings were provided by the December 
2006 VA examiner, on objective examination the examiner 
determined that while the veteran reported pain in the last 
10 degrees of flexion and the last 20 degrees of extension, 
there was "no functional loss" due to pain in either 
flexion or extension.  The examiner asked the veteran to 
repetitively perform flexion and extension of both knees 
against resistance, and determined that, "[p]ain [was] 
elicited in both knees without any evidence of weakness, 
fatigue, or further functional loss."  Moreover, 
subjectively, the veteran denied any functional impairment or 
additional limitation of motion during flare-ups, and 
reported he is working as a clerk at a university without any 
restrictions or accommodations due to his knee disorder.  
Additionally, in January 2001 the VA examiner determined 
that, "[t]here is no objective evidence of painful motion."  
The veteran reported that while he had difficulty with stairs 
and playing sports, he had no limitations in his job due to 
his knee disorder at this time either.

Evidence to the contrary includes the veteran's subjective 
complaints of pain and functional limitation in both his 
personal and professional lives that have been thoroughly and 
carefully documented throughout the record.  As for objective 
evidence, the July 2003 VA examiner objectively found the 
veteran was limited by pain, fatigue, weakness, and lack of 
endurance following repetitive use of the left knee.  The 
examiner found the veteran suffered a major functional 
limitation in his job due to his knee because of his 
difficulty in using the stairs and lifting computers at work.

Despite the subjective evidence and the July 2003 VA 
examination findings, the Board cannot allow an increased 
rating in this regard.  The 10 percent the veteran is 
currently receiving pursuant to the June 2006 rating decision 
was specifically awarded to compensate the veteran for his 
pain and functional impairment.  This is further supported by 
the fact that the evidence shows the veteran does not 
currently meet, and has never met, the criteria for even a 
noncompensable rating for either flexion or extension.  
Additionally, the negative DeLuca findings of the December 
2006 and January 2001 VA examinations are probative.  For all 
of these reasons, the evidence also does not indicate that a 
higher rating is justified when considering painful motion 
and functional loss.  

The Board notes that separate compensable ratings may 
sometimes be assigned for a knee disorder if there is both 
instability under Diagnostic Code 5257, and arthritis which 
causes limitation of motion under Diagnostic Codes 5260 or 
5261.  In VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997), VA's General Counsel stated that when a knee disorder 
is rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a 0 percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, a 10 percent rating is 
warranted for recurrent subluxation or lateral instability 
which is productive of slight impairment of the knee.  A 20 
percent rating is warranted for moderate impairment, and 30 
percent is assigned for severe impairment

In this case, as described above, the veteran does not meet 
the criteria for a noncompensable evaluation under DC 5260 or 
5261.  Moreover, the December 2006, July 2003, and January 
2001 VA examiners all found the veteran's left knee is not 
unstable.  Accordingly, separate ratings for instability and 
arthritis which causes limitation of motion are not 
warranted.  There has also been no objective evidence of 
subluxation, so an increased rating is not justified under DC 
5257.

The remainder of the diagnostic codes pertaining to the knee 
and leg also do not justify a rating in excess of 10 percent.  
Taking the remaining codes in numerical order, DC 5256 is not 
applicable because there is no ankylosis of the veteran's 
knee.  The December 2006, July 2003, and January 2001 VA 
examiners all made this finding.  DC 5258 is applicable where 
there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking" pain and effusion into the joint.  
All three VA examiners and a June 2002 VA treatment provider 
found there is no effusion into the joint.  An October 2004 
MRI of the left knee notes a "small volume of joint fluid."  
Despite this MRI, the Board cannot find that there are 
"frequent" episodes of effusion into the joint.  Moreover, 
there has not been a finding of dislocated, semilunar 
cartilage in the medical evidence.  As such, DC 5258 does not 
provide the basis for an increased rating.  DC 5259 is not 
applicable because it does not allow ratings in excess of 10 
percent.  DC 5262 has not been raised by the medical evidence 
and DC 5263 also does not provide for a rating in excess of 
10 percent.    

In sum, while the requirements of Fenderson have been 
considered, the evidence of record shows that the 
manifestations of the veteran's left knee disability have 
been consistent for rating purposes throughout the appeal 
period.  As such, the Board finds that 10 percent rating 
currently assigned adequately compensates the veteran for the 
current level of disability resulting from his left knee 
condition. 
Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
May 2001, July 2003, October 2003, November 2004, October 
2005, March 2006, and September 2007 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letter of October 
2005 specifically informed the veteran that he should submit 
any additional evidence that he had in his possession.  The 
letters of March 2006 September 2007 provided the appellant 
with information concerning the evaluation and effective date 
that could be assigned should his claims be granted, pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  In accordance with the July 2004 CAVC 
order, records from Dr. Wildo Vargas were requested by the RO 
in March 2006 and May 2006.  38 C.F.R. § 3.159(c)(1) defines 
reasonable efforts in obtaining records outside the custody 
of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request."  Records from Dr. Vargas were 
subsequently received.  Also in accordance with the CAVC 
order, in January 2007 the veteran was notified of a hearing 
scheduled for March 2007.  In February 2007 the veteran 
withdrew his request for the hearing in writing.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  The veteran 
was afforded VA examinations in January 2001, July 2003, and 
December 2006.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


ORDER

An initial increased disability rating in excess of 10 
percent for patellofemoral syndrome of the left knee is 
denied.


REMAND

The veteran is also currently seeking service connection for 
a back condition.  A remand is required in order to afford 
the veteran a VA for this claim.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

Here, the file contains two nexus opinions positively 
relating the veteran's back condition to service.  In an 
October 2000 letter from Wildo Vargus, M.D., Dr. Vargus 
stated, "[t]aking into consideration the type of activities 
(physical training and paratrooper) he did in the army there 
is a large possibility that these medical conditions [the 
left knee and back] are directly related to activities while 
in active duty."  In a June 2002 statement from Dr. Benitez, 
Dr. Benitez found that the veteran's back pathology is "very 
suggestive to be related to the activity and stain [sic] on 
the para-shooting activities and this is basically evident."  

However, in their statements neither Dr. Vargus nor Dr. 
Benitez provided a diagnosis of the veteran's current back 
problem.  The only VA examination conducted on this 
disability was in January 2001, and the examiner could make 
no diagnosis. Since that time, the record has remained 
unclear as to any diagnosis pertaining to the veteran's back.  
For example, in July 2001 an MRI revealed a diagnosis of mild 
levoscoliosis of the lumbar spine.  A November 2001 treatment 
record from Dr. Melba Sotomayor found the veteran 
subjectively complained of back pain (lumbalgia), but his x-
ray was negative.  In April 2004 an MRI revealed minimal 
bulging at C5-C6 and bulging at T7-T9.  The veteran's service 
medical records are positive for complaints of back pain.  In 
addition, a buddy statement from L.M. dated in April 2006 
supports the incurrence of the veteran's back problems in 
service.  For these reasons, a VA examination is necessary to 
both clarify the current diagnosis of the veteran's back 
problem, as well as an opinion on its etiology.

Accordingly, the case is REMANDED for the following action:

    1.  Afford the veteran a VA examination 
to ascertain the 
diagnosis of, as well as the nature and 
etiology of his back condition.  

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's current back condition, if 
any, had its onset during service or is 
in any other way causally related to his 
active service or to any of his service-
connected disabilities.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2006).

After the above actions have been completed, readjudicate the 
veteran's claim.  If the claim remains denied, issue to the 
veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


